UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number01-18462 Boston Financial Qualified Housing Tax Credits L.P. III (Exact name of registrant as specified in its charter) Delaware04-3032106 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 101 Arch Street, Boston, Massachusetts 02110-1106 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (617) 439-3911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated Filer Non-accelerated filer(Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. III (A Limited Partnership) TABLE OF CONTENTS PART I - FINANCIAL INFORMATIONPage No. Item 1. Financial Statements Balance Sheets - December 31, 2010 (Unaudited) and March 31, 2010 (Audited) 1 Statements of Operations (Unaudited) - For the Three and Nine Months Ended December 31, 2010 and 2009 2 Statement of Changes in Partners' Equity (Unaudited) - For the Nine Months Ended December 31, 2010 3 Statements of Cash Flows (Unaudited) - For the Nine Months Ended December 31, 2010 and 2009 4 Notes to the Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 14 PART II - OTHER INFORMATION Items 1-6 15 SIGNATURE16 CERTIFICATIONS 17 BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P.III (A Limited Partnership) BALANCE SHEETS December 31, 2010 (Unaudited) and March 31, 2010 (Audited) December 31 March 31 Assets Cash and cash equivalents $ $ Investment in Local Limited Partnership (Note 1) - - Other assets 38 Total Assets $ $ Liabilities and Partners' Equity Due to affiliate $ $ Accrued expenses Total Liabilities General, Initial and Investor Limited Partners’ Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P.III (A Limited Partnership) STATEMENTS OF OPERATIONS For the Three and Nine Months Ended December 31, 2010 and 2009 (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, December 31, December 31, Revenue Investment $ Other - - - 4 Total Revenue Expenses: Asset management fees, affiliate General and administrative (includes reimbursement to an affiliate in the amount of $16,315 and $18,903 for the nine months ended December 31, 2010 and 2009, respectively) Total Expenses Loss before equity in losses of Local Limited Partnerships and gain on sale of investments in Local Limited Partnerships ) Equity in losses of Local Limited Partnerships (Note 1) - Gain on sale of investments in Local Limited Partnerships (Note 1) - - - Net Income (Loss) $ ) $ ) $ ) $ Net Income (Loss)allocated: General Partners $ ) $ ) $ ) $ Limited Partners ) ) ) $ ) $ ) $ ) $ Net Income (Loss) Per Limited Partner Unit (100,000 Units) $ ) $ ) $ ) $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P.III (A Limited Partnership) STATEMENT OF CHANGES IN PARTNERS' EQUITY For the Nine Months Ended December 31, 2010 (Unaudited) Initial Investor General Limited Limited Partners Partners Partners Total Balance at March 31, 2010 $ Net Loss ) - ) ) Balance at December 31, 2010 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P.III (A Limited Partnership) STATEMENTS OF CASH FLOWS For the Nine Months Ended December 31, 2010 and 2009 (Unaudited) Net cash used for operating activities $ ) $ ) Net cash provided by investing activities - Net cash used for financing activities - ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P.III (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS (Unaudited) The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included with the Partnership's Form 10-K for the year ended March 31, 2010.In the opinion of the Managing General Partner, these financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Partnership's financial position and results of operations.The results of operations for the period may not be indicative of the results to be expected for the year. The Managing General Partner has elected to report results of the Local Limited Partnerships on a 90-day lag basis because the Local Limited Partnerships report their results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnerships that is included in the accompanying financial statements is as of September 30, 2010 and 2009 and for the nine months then ended. Generally, profits, losses, tax credits and cash flow from operations are allocated 99% to the Limited Partners and 1% to the General Partners.Net proceeds from a sale or refinancing will be allocated 95% to the Limited Partners and 5% to the General Partners, after certain priority payments.The General Partners may have an obligation to fund deficits in their capital accounts, subject to limits set forth in the Partnership Agreement.However, to the extent that the General Partners’ capital accounts are in a deficit position, certain items of net income may be allocated to the General Partners in accordance with the Partnership Agreement. 1.Investment in Local Limited Partnership The Partnership currently owns a limited partnership interest in one Local Limited Partnership which was organized for the purpose of owning and operating a multi-family housing complex, which is government-assisted.The Partnership's ownership interest in the Local Limited Partnership is 99%.The Partnership may have negotiated or may negotiate options with the Local General Partners to purchase or sell the Partnership’s interest in the Local Limited Partnership at the end of the Compliance Period at nominal prices.In the event that Property is sold to third parties, or upon dissolution of the Local Limited Partnership, proceeds will be distributed according to the terms of the Local Limited Partnership agreement. The following is a summary of investment in Local Limited Partnership at December 31 and March 31, 2010: December 31 March 31 Capital contributions paid to Local Limited Partnership and purchase price paid to withdrawing partners of Local Limited Partnership $ $ Cumulative equity in losses of Local Limited Partnership (excludingcumulative unrecognized losses of $44,629,569 and $43,275,556 at December 31 and March 31, 2010, respectively) ) ) Investment in Local Limited Partnership before adjustments ) ) Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investment in Local Limited Partnership $
